1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                               CENTRAL DISTRICT OF CALIFORNIA
8                                         WESTERN DIVISION
9

10   MIGUEL ALBERTO SALAZAR,                    )   No. CV 18-8144-MWF (PLA)
                                                )
11                       Petitioner,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
12                  v.                          )   RECOMMENDATION
                                                )
13   W.L. MONTGOMERY, Warden,                   )
                                                )
14                        Respondent.           )
                                                )
15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
17   herein, the Magistrate Judge’s Report and Recommendation, and petitioner’s Objections to the
18   Report and Recommendation. The Court has engaged in a de novo review of those portions of
19   the Report and Recommendation to which objections have been made. The Court accepts the
20   recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is accepted.
23         2.     Judgment shall be entered consistent with this Order.
24         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26   DATED: May 30, 2019                                 ___________________________________
                                                               MICHAEL W. FITZGERALD
27                                                          UNITED STATES DISTRICT JUDGE
28
